Citation Nr: 9914311	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-05 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

By rating decision dated in November 1974, the RO denied 
service connection for a nervous condition on the basis that 
a personality disorder was a constitutional or developmental 
abnormality and not a disease for which service connection 
could be granted.  38 C.F.R. § 3.303(c).  After the RO 
notified the veteran of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
decision.  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and allowed 
and a claim based on the same factual basis may not be 
considered unless new and material evidence is presented and 
secured.  38 U.S.C.A. § 5108; see also Thompson v. Derwinski, 
1 Vet.App. 251, 253 (1991).  

In December 1992, the veteran filed his current claim of 
service connection for paranoid schizophrenia.  Additional 
evidence received during the pendency of this claim discloses 
diagnoses of major depressive disorder, dysthymia and PTSD.  
In Ephraim v. Brown, 82 F.3d 399, 401 (Fed.Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
concluded that a "newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, can not 
be the same claim when it has not been previously 
considered."  The Court of Appeals for the Federal Circuit 
stated that "[a] claim that could not have been adjudicated 
prior to the original notice of disagreement, because all or 
a significant element of that claim had not yet been 
diagnosed, is a new claim although both the new and the prior 
diagnosis relate to mental disorders."  Ephraim, 82 F.3d at 
402.

In light of the Federal Court's ruling in Ephraim, the Board 
finds that the diagnoses contained in the additional evidence 
submitted since the December 1974 rating decision comprise 
the significant element necessary to complete a new claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  Therefore, it is necessary for 
the case to be remanded in order for the RO to adjudicate the 
claim for an acquired psychiatric disorder, to include PTSD, 
on a de novo basis.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  It also appears that additional development is 
necessary to adjudicate the new claim.  

The Board notes that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) (formerly known as the United States Court of 
Veterans Appeal) has articulated that, in addressing claims 
for service connection for PTSD, consideration must first be 
given to the evidence required to demonstrate the existence 
of an alleged stressful event.  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  If the evidence does 
not show that she was engaged in combat with the enemy or the 
claimed stressors are related to such combat, there must be 
corroborative evidence of the claimed stressor.  See Zarycki 
v. Brown, 6 Vet.App. 91 (1993).  Recently, the Court held 
that there is no requirement that such corroboration must be 
found in the service records.  However, the credible 
supporting evidence cannot consist solely of after-the fact- 
medical nexus evidence.  See Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996).

As noted above, the clinical evidence of record reveals 
diagnoses of PTSD.  The Board notes, however, that the 
diagnoses of PTSD are based on unverified stressors as 
reported by the veteran.

In addition, the evidence of record includes a Social 
Security Administration (SSA) decision, dated in January 
1993, which awarded the veteran Social Security disability 
benefits.  It does not appear, however, that the RO has 
attempted to obtain the records pertaining to the SSA's 
decision to grant benefits.  The Board is of the opinion that 
these records are pertinent to the veteran's claim.  See 
Clarkson v. Brown, 4 Vet.App. 565 (1993); Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 181 (1992).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for an acquired 
psychiatric disorder, to include PTSD, 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records that were utilized by the SSA in 
making the January 1993 determination.  
All records obtained should be associated 
with the claims folder.

3.  The veteran should be contacted and 
requested to furnish a detailed 
description of all events he believes 
were stressors resulting in PTSD.  He 
should provide information regarding the 
dates, places, and units of assignment at 
the time of the claimed stressors.  The 
veteran should be advised that this 
information is vital to his claim.  

4.  The RO should then forward all 
information regarding the veteran's 
claimed stressors to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197 so that it can try to obtain 
documented information to support the 
veteran's alleged stressors.

5.  After the above, the RO should 
schedule the veteran for a comprehensive 
VA psychiatric examination.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The examiner should provide a multiaxial 
diagnosis using the criteria found in the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), of the American Psychiatric 
Association, and express an opinion as to 
the relationship between any psychiatric 
disability identified on examination and 
symptoms and findings reported in the 
service medical records.  A complete 
rationale for any opinion expressed must 
be provided.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the stressor(s) that caused the disorder 
and the evidence upon which he or she 
relied on to establish the existence of 
the stressor(s).  The RO should inform 
the veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

6.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

7.  Thereafter, the RO should consider on 
a de novo basis the veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









